Citation Nr: 0013958	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Fort Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).  The issue of service connection for 
COPD as a result of nicotine dependence was denied in a 
September 1998 rating decision.  In December 1999, the Board 
remanded the case to RO for additional procedural 
development.  The case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

Competent medical evidence of a nexus between the veteran's 
current COPD disability and injury or disease during service, 
including tobacco use during service or nicotine dependence 
acquired in service, is not of record.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
COPD is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her chronic obstructive pulmonary 
disease developed during service.  Alternatively, she 
maintains that her chronic obstructive pulmonary disease was 
due to tobacco use as she began smoking cigarettes during 
service.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet.  App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131(West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran has not alleged that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A determination as to whether nicotine dependence, per se, 
may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition.  Direct service 
connection of disability may be established if the evidence 
shows that injury or disease resulted from tobacco use during 
active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  
A determination as to whether service connection for a 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
and, therefore, as secondarily service connected pursuant to 
38 U.S.C.A. § 3.310(a) depends on whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability resulting from the use of tobacco products by the 
veteran.  If each of these three questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  VAOPGCPREC 19- 97, 62 Fed. Reg. 37954 
(1997).

On July 24, 1997, the Acting Undersecretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the veteran in the present case amended her claim to 
include smoking in April 1998, the statutory change will not 
affect the disposition of this appeal.
 
Service medical records show that the veteran was treated for 
bronchopneumonia in 1976 and on various occasions for 
respiratory complaints attributed to upper respiratory 
infection, colds, viral syndrome, or flu syndrome.  There 
were no complaints, finding, or diagnoses of COPD during 
service.  At the time of her January 1983 separation 
examination, the veteran did not report a history of 
shortness of breath or chronic cough.  At her January 1983 
separation examination, the evaluation of the respiratory 
system was normal.

VA medical records including hospital discharge summaries and 
examination reports from 1986 to 1994 do not contain any 
complaints, findings, or diagnoses of COPD.

VA medical records from July 1995 to April 1998 show that the 
veteran was diagnosed with chronic obstructive pulmonary 
disease in November 1995.  A November 1995 VA medical record 
reflects that the veteran reported that she was feeling 
poorly and did not want to get pneumonia.  The impression 
included COPD.  This was the first diagnosis of COPD of 
record.  The medical evidence, however, does not link the 
veteran's respiratory condition to tobacco use during 
service, or to any disease or injury during her active 
service.  A May 1996 VA Medical Center (VAMC) discharge 
summary indicated that the veteran had chronic lung disease 
and was oxygen dependent.  The VA records contain several 
notations that the veteran has a long history of smoking and 
that she was a heavy smoker.  A February 1997 VAMC discharge 
summary revealed that the veteran had been hospitalized from 
COPD with left lower lobe pneumonia.  The VA medical records 
indicate that physicians have advised the veteran to quit 
smoking.

The claims for entitlement to service connection for COPD and 
for COPD as secondary to tobacco use during service or 
nicotine dependence acquired during service are likewise not 
well grounded, as there is no competent medical evidence 
demonstrating that the veteran's COPD has been related to the 
her service, including tobacco use or nicotine dependence 
during service.  

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno, 6 Vet. App. at 470.  The Board has carefully 
considered the veteran's statements with respect to her 
claim; however, through her statements alone, she cannot meet 
the burden imposed by section 5107(a) merely by presenting 
her lay statements as to the existence of a disease and a 
relationship between that disease and her service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, 2 Vet. App. at 611.  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, 5 Vet. App. at 93.  

In the instant case, a medical professional has not provided 
a competent medical evidence linking the veteran's COPD to 
tobacco use during service or to disease or injury during 
service.  Moreover, the medical record indicating a 
relationship between the veteran's smoking and her lung 
disease does not differentiate between the veteran's history 
of smoking during service and her history of smoking after 
service.  The only evidence which purports to establish that 
the veteran's lung disease was a direct result of tobacco use 
in service are statements by the veteran.  However, as noted 
above, as the veteran is not a medical expert, she is not 
qualified to express an authoritative and probative opinion 
regarding medical causation and etiology of her current COPD.  
See Caluza.  Accordingly, the Board concludes that the 
veteran's claim for service connection for COPD is not well 
grounded and is denied.



ORDER

Service connection for COPD is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

